Exhibit 10.3

EXECUTION VERSION

THIRD AMENDMENT TO LINE OF CREDIT NOTE

THIS THIRD AMENDMENT TO LINE OF CREDIT NOTE (this “Amendment”) dated as of May
27, 2016, is by and between Cherokee Inc., a Delaware corporation
(the “Borrower”), and JPMorgan Chase Bank, N.A. (the “Bank”).

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

W I T N E S S E T H:

WHEREAS, the Borrower has heretofore issued in favor of Bank that certain Line
of Credit Note dated as of September 4, 2012 (as previously amended or otherwise
modified, the “Line of Credit Note”) in connection with “Facility A” under the
Credit Agreement entered into between the Borrower and the Bank as of September
4, 2012 and as amended as of January 31, 2013, as of January 10, 2014 and as of
September 4, 2015;

WHEREAS, the Borrower and the Bank have agreed to extend the maturity date of
Facility A; and

WHEREAS, the parties desire to amend the Line of Credit Note to put such change
into effect.

NOW, THEREFORE, in consideration of the agreements contained herein, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Defined Terms.  Capitalized terms used, but not defined herein shall
have the meanings assigned to them in the Line of Credit Note, as amended by
this Amendment.

ARTICLE II

AMENDMENTS

SECTION 2.1 .  The Line of Credit Note is hereby amended by replacing the date
“March 1, 2017” in the sections titled “Principal payments” and “Promise to Pay”
with the date “June 30, 2017”.



--------------------------------------------------------------------------------

 



ARTICLE III  

CONDITIONS

This Amendment shall become effective upon the first date on which each of the
following conditions has been satisfied:

SECTION 3.1  The Bank shall have received this Amendment executed and delivered
by the authorized officers of the Borrower.

SECTION 3.2  The Bank shall have received a certificate dated as of the date of
this Amendment from an authorized officer of the Borrower in form and substance
satisfactory to the Bank certifying as to the matters set forth in paragraphs
(A) and (B) of Section 3.2 of the Credit Agreement.

SECTION 3.3  The Bank shall have received a certificate of the Borrower in form
and substance satisfactory to the Bank certifying as to (i) the Organizational
Documents of the Borrower, (ii) the due organization, valid existence and good
standing of the Borrower; (iii) resolutions of the board of directors of the
Borrower authorizing the execution, delivery and performance of this Amendment
by the Borrower and (iv) evidence that the Person signing this Amendment on
behalf of the Borrower is duly authorized to do so.

SECTION 3.4  The Bank shall have received an acknowledgement of, and consent to,
this Amendment from each guarantor in form and substance satisfactory to the
Bank.

ARTICLE IV

MISCELLANEOUS PROVISIONS

SECTION 4.1 Ratification of and References to the Promissory Note.  This
Amendment shall be deemed to be an amendment to the Line of Credit Note, and the
Line of Credit Note, as amended hereby, shall continue in full force and effect
and is hereby ratified, reaffirmed, approved and confirmed in each and every
respect.  All references to the Line of Credit Note in any other document,
instrument, agreement or writing shall hereafter be deemed to refer to the Line
of Credit Note as amended hereby.

SECTION 4.2 Severability.  Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

SECTION 4.3 Headings.  The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

SECTION 4.4 Execution in Counterparts.  This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be an original and
all of which shall constitute together but one and the same agreement.

2

--------------------------------------------------------------------------------

 



SECTION 4.5 Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF CALIFORNIA.

SECTION 4.6 Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the Borrower and the Bank and their respective
successors and assigns.

 

[Signature page follows]

 



3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first above written.

 

 

 

 

 

BORROWER

 

 

 

Cherokee Inc.

 

 

 

By:  /s/ Howard Siegel                                   

 

Name: Howard Siegel

 

Title:   COO

 

 

 

By:  /s/ Jason Boling                                   

 

Name: Jason Boling

 

Title:   CFO

 

 

 

 

 

BANK

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

By:  /s/ Pedro A. Isusquiza                                   

 

Name: Pedro A. Isusquiza

 

Title: Authorized Officer

 

S-1

Signature page to Third Amendment to

Line of Credit Note

--------------------------------------------------------------------------------